                                                                                           United States District Court
                                                                                             Southern District of Texas

                                                                                                ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                    March 03, 2020
                                                                                             David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
                                                    §
                                                    §
VS.                                                 §     CRIMINAL ACTION NO. H-19-604
                                                    §
                                                    §
                                                    §
LAUREL OSAZUWA                                      §

                                                 ORDER

        The defendant filed an unopposed motion for continuance, (Docket Entry No. 32). The

court finds that the interests of justice are served by granting this continuance and that those interests

outweigh the interests of the public and the defendant in a speedy trial. The motion for continuance

is granted. The docket control order is amended as follows:

        Motions are to be filed by:                      May 11, 2020
        Responses are to be filed by:                    May 26, 2020
        Pretrial conference is reset to:                 June 1, 2020 at 8:45 a.m.
        Jury trial and selection are reset to:           June 8, 2020 at 9:00 a.m.


                SIGNED on March 3, 2020, at Houston, Texas.

                                                        ______________________________________
                                                                 Lee H. Rosenthal
                                                           Chief United States District Judge
